UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1917


L. E. PAULI COFFEY,

                    Plaintiff - Appellant,

             v.

GATEWAY MORTGAGE GROUP LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. David C. Norton, District Judge. (9:17-cv-03021-DCN)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L.E. Pauli Coffey, Appellant Pro Se. John Brian Kelchner, HUTCHENS LAW FIRM,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       L.E. Pauli Coffey appeals the district court’s order adopting the recommendation

of the magistrate judge and granting Defendant’s Fed. R. Civ. P. 12(b)(6) motion to

dismiss her civil action for failure to state a claim. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Coffey v. Gateway Mortg. Grp. LLC, No. 9:17-cv-03021-DCN (D.S.C. Aug. 6, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2